Exhibit 99.1 GlobalSCAPE, Inc. to Announce First Quarter 2016 Financial Results SAN ANTONIO – April 21, 2016 – GlobalSCAPE, Inc. (NYSE MKT: GSB), a pioneer and worldwide leader in the secure and reliable exchange of business information, will report its first quarter 2016 financial results during a conference call on April 28, 2016, at 3:30 p.m. Central Time. A link to the webcast of the conference call will be available in the Investor Relations section of Globalscape's website at http://www.globalscape.com. The call may also be heard via a telephone conference line by calling 888-523-1225 or 719-325-2484and entering conference ID 9715704. A webcast replay will be available on the company's website shortly after the call is completed. About Globalscape GlobalSCAPE, Inc. (NYSE MKT: GSB) is a pioneer in the reliable exchange of mission-critical business data and intellectual property. Globalscape’s leading enterprise suite of solutions delivers military-proven security for achieving best-in-class control and visibility of data across multiple locations. Founded in 1996, Globalscape’s software and services are trusted by tens of thousands of customers worldwide, including global enterprises, governments, and small and medium enterprises. For more information, visit www.Globalscape.com or follow the blog and Twitter updates. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words "would," "exceed," "should," "anticipates," "believe," "steady," "dramatic," and variations of such words and similar expressions identify forward-looking statements, but their absence does not mean that a statement is not a forward-looking statement. These forward-looking statements are based upon the Company’s current expectations and are subject to a number of risks, uncertainties and assumptions. The Company undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Among the important factors that could cause actual results to differ significantly from those expressed or implied by such forward-looking statements are risks that are detailed in the Company’s Annual Report on Form 10-K for the 2015 calendar year, filed with the Securities and Exchange Commission on March 3, 2016. INVESTOR RELATIONS CONTACT Contact: Casey Stegman Phone Number: (210) 801-8489 Email: ir@globalscape.com PRESS CONTACT Contact: Ciri Haugh Phone Number: (210) 308-8267 Email: PR@globalscape.com ###
